68 F.3d 456
Harold Blakev.Joseph Lehman, as Commissioner of Pa. Dept. of Corrections,Prison Health Services, Inc., Executor and Admininstrator ofEstate of Andrew Domovich, Orlando Fraticello, asMaintenance Supervisor, Glenn Ober, as CorrectionsElectrical Trade Instructor, Bonnie Kibler, as CorrectionsHealth Care Administrator, Wendy Mildner, as Health ServiceAdministrator, Joan Guntang, as Medical Records Director
NO. 95-3197
United States Court of Appeals,Third Circuit.
Sept 18, 1995

Appeal From:  W.D.Pa., No. 94-cv-00653,
Lancaster, J.


1
AFFIRMED.